FILED
                              NOT FOR PUBLICATION                           SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALI QASEM SALEH ASAAD,                            No. 08-71946

               Petitioner,                        Agency No. A096-169-887

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ali Qasem Saleh Asaad, a native and citizen of Yemen, petitions for review

of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
321 F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Asaad’s motion to reopen as

untimely because he filed the motion more than two years after the BIA’s March

25, 2005, order, see 8 C.F.R. § 1003.2(c)(2), and Asaad failed to establish that he

acted with the due diligence required for equitable tolling, see Iturribarria, 321
F.3d at 897; see also Singh v. Ashcroft, 367 F.3d 1182, 1184 (9th Cir. 2004).

      To the extent Asaad alleges current counsel may have rendered ineffective

assistance of counsel that caused Asaad’s lack of diligence, we lack jurisdiction to

review that contention. See Puga v. Chertoff, 488 F.3d 812, 815 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-71946